Title: From Thomas Jefferson to Joseph Coolidge, 24 October 1824
From: Jefferson, Thomas
To: Coolidge, Joseph


                        Dear Sir
                        
                            Monticello
                            Oct. 24. 24.
                        
                    I should not have delayed a single day the answer to  your interesting and acceptable letter of the 13th inst. but that it found me suffering severely under an imposthume formed under the jaw, and closing it so effectually as to render the introduction of sustenance into the mouth impossible, but in a fluid form, and that latterly sucked thro’ a tube. after 2. or 3. weeks of sufferance, and a total prostration of strength I have been relieved by a discharge of the matter, and am now on the recovery; and I avail myself of the first moment of my ability to take up a pen, to assure you that nothing could be more welcome to me than the visit proposed in your lre or it’s object. during the stay you were so kind as to make with us, my opportunities were abundant of seeing and estimating the merit of your character, insomuch as to need no further enquiry from others. nor did the family leave me uninformed of the attachment which seemed to be forming towards my grandaughter Ellen. I learnt it with pleasure, because, from what I believed of yours, and knew of her extraordinary moral qualifications, I was satisfied no two minds could be formed, better compounded to make each other happy. I hold the same sentiment now that I recieve the information from yourself, and assure you that no union could give to me greater satisfaction, if your wishes prove mutual, and your friends consenting.—what provision for a competent subsistence for you might exist, or be practicable, was a consideration for both parties. I knew that the circumstances of her father, Govr Randolph, offered little prospect from his resources, prostrated, as they have been, by too much facility in engagements for others. some suffering of the same kind myself, and of sensible amount, with debts of my own, remove to a distance any thing I could do, and certainly should do for you. my property is such as that after a discharge of these incumbrances, a comfortable provision will remain for my unprovided grand children.This state of things on our part leaves us nothing to propose for the present, but to submit the course to be pursued entirely to your own discretion and the will of your friends; under the general assurance that whenever circumstances enable me to do any thing, it will be directed by justice to the other members of my family, a special affection to this peculiarly valued grand-daughter, and a cordial attachment to yourself.—your visit to Monticello, and at the time of your own convenience, will be truly welcome, and your stay, whatever may suit yourself under any views of friendship or connection my gratification will be measured by the time of it’s continuance.I ought sooner to have thanked you for the valuable work of Milizia on Architecture. searching, as he does, for the sources and prototypes of our ideas of beauty in that fine art, he appears to have elicited them with more correctness than any author I have read and his work, as a text-book, furnishes excellent matter for a course of lectures on that subject, which I shall hope to have introduced into our institution.  the letters of mr Gilmer are encouraging as to the time and style of opening it.—your Harvard-collection has been particularly acceptable and useful.I expect, in the course of the 1st or 2d week of the approaching month, to recieve here the visit of my antient friend Genl La Fayette. the delirium which his visit have excited to the North envelopes him in the South also. the humble village of Charlottesville, or rather the County of Albemarle, of which it is the seat of justice, will exhibit it’s great affections, and unpretending means, in a dinner to be given to the General in the buildings of the University, to which they have given accepted invitations to mr Madison also, and myself as guests, and at which your presence as my guest would give high pleasure to us all, and to none, I assure you, more cordially than to your sincerely attached friend
                        Th: Jefferson
                    